--------------------------------------------------------------------------------

Exhibit 10.12

DONAHUE & ASSOCIATIONS
INVESTOR RELATIONS
 
 
THIS AGREEMENT (“Agreement”) dated August 15, 2009, is by and between:
 


China National Information
Network                                                                                   (“Agency”)
54 Veterans Boulevard
Strafford, CT 06615
 
and


China Children Pharmaceutical,
Inc.                                                                                   (“Company”)
Rooms 2201-03 22/F World Wide House,
19 Des Voeux Road Central, HK
 
with respect to investor relations services to be provided by Agency to China
Children Pharmaceutical, Inc.


SERVICES.   China Children Pharmaceutical hereby engages Agency to provide
investor relations services to China Children Pharmaceutical as of August 15,
2009 until December 15, 2010.  Unless written notification is received 30 days
in advance, the Agreement is automatically renewable for one year.
 
TERM.  August 15, 2009 through December 31, 2010.
 
COMPENSATION.   Agency will receive compensation for its services hereunder in
the amount 400,000 Warrants with Registration Rights with a $3.00 exercise price
with piggy-back warrants attached with a $5.00 exercise price (FOUR HUNDRED
THOUSAND WARRANTS WITH REGISTRATION RIGHTS) total warrants issuable at the
closing of the acquisition or merger.  The warrants will be issuable at the
closing of the merger approximately September 30, 2009.
 
EXPENSES.   During the Term, China Children Pharmaceutical will reimburse Agency
for Agency’s actual, direct, out-of-pocket costs, for properly documented,
verifiable, non-personal, reasonable business expenses incurred by Agency in
connection with and directly relating to Agency’s performance of its services
under this Agreement, such as long distance telephone charges, photocopies at a
rate not to exceed $.10 per copy, newswire distribution, postage and
miscellaneous expenses as necessary.  Expenses in excess of $500 shall be
approved in writing by China Children Pharmaceutical in advance.
 
REPRESENTATIONS/WARRANTIES. Agency represents and warrants the following:
 
All of Agency’s services shall be provided in a timely and competent manner in
accordance with industry quality standards;

 
1

--------------------------------------------------------------------------------

 
DONAHUE & ASSOCIATIONS
INVESTOR RELATIONS
 
Any materials or documents submitted, developed or created by Agency for China
Children Pharmaceutical shall not violate or infringe upon a trademark, trade
name, copyright, patent, literary or any other property right of any person or
entity or constitute defamation, libel, slander, trade disparagement, plagiarism
or an invasion of privacy.
 
Agency has the right to enter into this Agreement and is free to enter and fully
perform the services hereunder.  Agency does not have any contract or other
agreement with any other person or entity which might conflict or interfere or
be inconsistent with any of the provisions of this Agreement or the enjoyment by
China Children Pharmaceutical of any rights granted hereunder.
 
INDEMNIFICATION.   Agency shall indemnify and hold China Children Pharmaceutical
harmless from and against any and all losses, damages, liabilities, claims,
demands, suits and expenses (including reasonable attorneys’ fees) that China
Children Pharmaceutical may incur or be liable for as a result of any claim,
suit, or proceeding made or brought against China Children Pharmaceutical based
upon or rising out of Agency’s negligence, willful misconduct, or any breach of
its obligations or warranties contained in this Agreement.
 
China Children Pharmaceutical agrees to indemnify and hold harmless Agency from
and against all losses, claims, damages, expenses or liabilities which it may
incur based on information, representation, reports or data furnished to the
Agency by China Children Pharmaceutical, to the extent that such material is
relied upon by the Agency and directly incorporated by Agency to provide
services to China Children Pharmaceutical under this Agreement.
 
NOTICES.   All notices, approvals and other communications hereunder shall be
effective only if in writing and either personally delivered or sent by
registered or certified mail, return receipt requested, or by express mail or
air express, or via electronic mail.
 
TERMINATION.   Notwithstanding anything to the contrary contained elsewhere
herein, China Children Pharmaceutical shall have the right to terminate this
Agreement for any reason whatsoever by sixty (60) day written notice to
Agency.  In the event of such termination, China Children Pharmaceutical shall
be released from all obligations under this Agreement, provided that China
Children Pharmaceutical agrees to pay Agency for services performed hereunder
prior to the date of termination on a pro-rata basis. Furthermore, upon
termination, Agency shall immediately deliver to China Children Pharmaceutical
all elements and related materials then in Agency’s possession relating to China
Children Pharmaceutical and China Children Pharmaceutical shall have the right
to use all materials and information created by Agency under this Agreement.  No
termination of Agency’s services hereunder shall affect China Children
Pharmaceutical’s rights in or to the results and proceeds of Agency’s services
theretofore rendered hereunder, or China Children Pharmaceutical’s rights at law

 
2

--------------------------------------------------------------------------------

 
DONAHUE & ASSOCIATIONS
INVESTOR RELATIONS
 
and in equity, nor shall any termination affect any other rights granted to
China Children Pharmaceutical by Agency hereunder.
 
GOVERNING LAW:   This agreement shall be deemed made in the State of New York
and shall be construed in accordance with the laws of New York applicable to
contracts entirely made and performed therein.
 
ENTIRE AGREEMENT.   The Agreement constitutes the entire understanding between
the parties with respect to Agency’s services hereunder and supersedes all prior
negotiations and understandings relating thereto.
 
 
The Agreement may not be modified or amended except by written instrument signed
by the parties hereto.  The invalidity or illegality of any party of this
Agreement shall not affect the validity or enforceability of any other part
hereof.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  China Children Pharmaceutical, Inc.          
 
By:
        Jun Xia, Chief Executive Officer              Date: August 15, 2009    
                China National Information Network             By:        
Joseph Donahue, Principal             Date: August 15, 2009  

 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 
